DETAILED ACTION
Applicant’s amendment of May 11, 2022 overcomes the following:
Rejection of claims 1-5 and 7-10 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended independent claim 1 to overcome previous rejections indicated in the last Office action (OA). Claims 1-5, 7-14, and 16-19 are pending.

Response to Arguments
Applicant’s arguments have been considered and are found persuasive. However, upon further review, a new ground of rejection is warranted based on indefiniteness issues indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “requesting image data from a plurality of at least one image sensor apparatus” in line 3. However, the examiner cannot clearly ascertain how the claimed “plurality” is comprised of a single “at least one image sensor apparatus”, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “requesting image data from a plurality of at least one image sensor apparatus” recited in line 3 of the claim as “requesting image data from at least one image sensor apparatus”.
Claim 1 further cites the limitation “wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 6-9. However, there is no mention that the claimed “image data” comprises any captured images including containers to search for the claimed “an image of a desired container within the image data”, which further renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 6-9 of the claim as “wherein the image data comprises images captured by the at least one image sensor apparatus, a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the images were captured… searching for an image of a desired container within captured images of the image data”.
Claim 1 further cites the limitation “the at least one image sensor apparatus is affixed to a container of the container yard… wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 3-9. However, the examiner cannot clearly ascertain if the claimed “a desired container” recited in line 9 of the claim corresponds to the claimed “a container” recited in line 4 of the claim, or if corresponds to a container different from the “container” recited in line 4 of the claim, which further renders the claim indefinite.
Claims 2-5 and 7-9 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 3 cites the limitation “requesting second image data from a second plurality of image sensor apparatuses” in lines 2-3. However, there is no mention of and initial/first “plurality of image sensor apparatuses” in any of the claims. Therefore, it is not clear what the claimed “a second plurality of image sensor apparatuses” entails because there is no initial/first “plurality of image sensor apparatuses” recited in any of the claims, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “requesting second image data from a second plurality of image sensor apparatuses” in lines 2-3 of the claim as “requesting second image data from a plurality of image sensor apparatuses”.
Claim 9 cites the limitation “dynamically updating a map of the container yard based on information within the image data” in lines 2-3. However, the claimed “information within the image data” is not defined in any of the claims, which renders the claim indefinite.
Claim 10 cites the limitation “wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… search for an image of a desired container within the image data” in lines 6-11. However, there is no mention that the claimed “image data” comprises any captured images including containers to search for the claimed “an image of a desired container within the image data”, which further renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 6-11 of the claim as “wherein the image data comprises images captured by the at least one image sensor apparatus, a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the images were captured… searching for an image of a desired container within captured images of the image data”.
Claim 10 further cites the limitation “the at least one image sensor apparatus is affixed to a container of the container yard… wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 6-11. However, the examiner cannot clearly ascertain if the claimed “a desired container” recited in line 11 of the claim corresponds to the claimed “a container” recited in line 7 of the claim, or if corresponds to a container different from the “container” recited in line 7 of the claim, which further renders the claim indefinite.
Claims 11-14 and 16-18 are rejected by virtue of being dependent upon rejected base claim 10.
Claim 12 cites the limitation “requesting second image data from a second plurality of image sensor apparatuses” in lines 2-3. However, there is no mention of and initial/first “plurality of image sensor apparatuses” in any of the claims. Therefore, it is not clear what the claimed “a second plurality of image sensor apparatuses” entails because there is no initial/first “plurality of image sensor apparatuses” recited in any of the claims, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “requesting second image data from a second plurality of image sensor apparatuses” in lines 2-3 of the claim as “requesting second image data from a plurality of image sensor apparatuses”.
Claim 18 cites the limitation “dynamically updating a map of the container yard based on information within the image data” in lines 2-3. However, the claimed “information within the image data” is not defined in any of the claims, which renders the claim indefinite. 
Claim 19 cites the limitation “wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… search for an image of a desired container within the image data” in lines 6-9. However, there is no mention that the claimed “image data” comprises any captured images including containers to search for the claimed “an image of a desired container within the image data”, which further renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 6-9 of the claim as “wherein the image data comprises images captured by the at least one image sensor apparatus, a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the images were captured… searching for an image of a desired container within captured images of the image data”.
Claim 19 further cites the limitation “the at least one image sensor apparatus is affixed to a container of the container yard… wherein the image data comprises a location of the at least one image sensor apparatus and a direction the at least one image sensor apparatus was facing when the image data was captured… searching for an image of a desired container within the image data” in lines 4-9. However, the examiner cannot clearly ascertain if the claimed “a desired container” recited in line 9 of the claim corresponds to the claimed “a container” recited in line 5 of the claim, or if corresponds to a container different from the “container” recited in line 5 of the claim, which further renders the claim indefinite.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668